Citation Nr: 1548785	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-10 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right upper extremity radicular neuropathy.

2.  Entitlement to an initial rating in excess of 20 percent for left upper extremity radicular neuropathy.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radicular neuropathy.

4.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radicular neuropathy. 

5.  Entitlement to a rating in excess of 30 percent for avascular headaches with syncope.

6.  Entitlement to total disability based on individual unemployability (TDIU).

7.  Entitlement to a rating in excess of 30 percent for sarcoidosis.

8.  Entitlement to a rating in excess of 30 percent for xerosis of the skin.

9.  Entitlement to a rating in excess of 20 percent for cervical spondylosis.

10.  Entitlement to a rating in excess of 20 percent for lumbar spondylosis.

11.  Entitlement to service connection for a left ankle disability.

12.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for joint pains.  

13.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a sleep disorder, to include sleep apnea.

14.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for traumatic brain injury (TBI).

15.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for chronic fatigue syndrome/unexplained illness.

16.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for irritable bowel syndrome.

17.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for hypertension.

18.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for psychiatric/neurologic disorders, to include posttraumatic stress disorder (PTSD).

19.  Entitlement to a compensable rating for ocular granulomatous uveitis.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION


The Veteran served on active duty from July 1982 to May 1986 and from November 1986 to July 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland and Winston-Salem, North Carolina.  The claims are now properly before the RO in Winston-Salem, North Carolina.

In a March 2009 rating decision, the RO denied entitlement to increased ratings for cervical and lumbar spine disabilities, ocular granulomatous uveitis, and entitlement to a rating in excess of 10 percent for headaches.  It additionally denied service connection for upper and lower extremity radiculopathy.

In a March 2010 rating decision, the RO granted entitlement to upper and lower extremity neuropathy with initial 20 and 10 percent ratings, as listed above, and provided a 30 percent rating for headaches, effective February 9, 2006.

In a February 2014 rating decision, the RO denied increased ratings for sarcoidosis, xerosis of the skin, and cervical and lumbar spine disorders.  The RO additionally denied service connection for a left ankle disorder, and found that evidence had not been submitted to reopen claims for joint pain, sleep disorders, TBI, PTSD, chronic fatigue, hypertension, neurological disorders, sleep apnea and IBS.

The Board notes that in August 2009, the Veteran provided a list of 43 disabilities, and in an October 29, 2010 statement, the Veteran listed 80 conditions/symptoms he associated with his military service, many of which overlapped his initial 43 complaints.  In a June 2011 email, the RO noted that it was working on the 43 issues and additional issues that had been brought up thereafter.  A February 2012 rating decision addressed a condensed 45 issues, which do not appear to have been appealed by the Veteran.

The issues of kidney trauma, chest pains, memory loss, depression, temporomandibular joint pain, vertigo, bilateral knee condition, bilateral pes planus, bilateral wrist condition, bilateral shoulder condition have been raised by the record in an April 2014 statement (the substantive appeal VA Form 9), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Radicular Neuropathy

The Veteran currently has a 20 percent rating for right and left upper extremity radicular neuropathy, and left lower radicular neuropathy.  He has a 10 percent rating for right lower radicular neuropathy.  He contends that his neuropathy warrants higher ratings.  

In an April 2008 VA examination, the Veteran had a normal motor exam, normal muscle exam, and normal sensory exam.  He complained of some weakness in his hand grips and of occasional radiation of pain from his low back to his legs and his neck to his arms.  The examiner found that the Veteran had radicular neuropathy of the upper and lower extremities due to his cervical and lumbar degenerative joint and disc disease.

In a June 2009 VA examination, the Veteran was diagnosed with left superficial peroneal nerve palsy.  He was not found to have a right neurological disorder.  The superficial peroneal nerve palsy would affect the "sensation in the dorsum of the foot as well as lateral side of lower leg."  

An October 2009 VA examination, provided in conjunction with a claim for TBI, noted that the Veteran had complaints of numbness, weakness, and tingling in his arms and legs.  He had hypoactive reflexes throughout.  However, the examiner did not provide a diagnosis related to the Veteran's neuropathy.  The examiner diagnosed syncope and headaches, and found that medical history did not show a head injury.

An October 2015 VA spine examination found moderate sciatic radiculopathy bilaterally.  However, the examination showed normal reflex examination, normal sensory examination, normal strength, and no muscle atrophy.  The Veteran complained of moderate bilateral intermittent pain, paresthesias, and numbness.  The examiner did not review the Veteran's treatment records in conjunction with the examination.  

VA and private treatment records include complaints of intermittent pain, numbness and tingling.  The treatment records also include findings of edema, and possible deep vein thrombosis.  There are conflicting findings of sensory deficits, and absent deep tendon reflexes.   A private physician related the Veteran's lower extremity edema and sluggish or absent deep tendon reflexes to his symptomatic varicose veins.  The private treatment records also include findings of bilateral carpal tunnel syndrome by EMG.  Some of his neurological evaluations were noted to be "inconsistent," or that the Veteran was providing "suboptimal effort."

As the Veteran has not been afforded a VA examination which takes into account his update medical records, which include various diagnoses which may impact the symptoms associated with his radicular neuropathy, an updated VA examination must be scheduled.  

Additionally, the RO has not had the opportunity to provide an updated Supplemental Statement of the Case (SSOC) which addresses the additional evidence of record, including the October 2015 spine examination report.  Ongoing VA treatment records should also be obtained.

Headaches

The Veteran's headaches are currently rated 30 percent disabling, but he argues that a higher rating is warranted.

A September 2001 VA examination report noted that the Veteran had unilateral headaches triggered by neck pain.  The headache only lasted about a minute, but was intense.  He denied photophobia and phonophobia, but did have mild nausea. He reported three short headaches a week.

An April 2008 VA examination noted that the Veteran had daily headaches of two to 4 hours, and that most attacks were prostrating.  He was diagnosed with chronic daily headache-tension headache versus transform migraine.  

An October 2009 VA examination report noted that the Veteran had recurrent episodes of migraine headaches with rare episodes of syncope.  He reported daily headaches, lasting several hours, with some nausea, phonophobia and photophobia.  

In January 2011, the Veteran reported occipital region headaches that were "throbby."  He had phonophobia and photophobia and was "debilitated."  He would treat his migraines with Imitrex and sleep.  In October 2012, the Veteran stated that his headaches came 4 to 6 a month, and that they were diffuse and variable.  He did not provide an answer as to the severity on a pain scale.  In November 2013 private treatment record, the Veteran reported headaches once a month.  A September 2014 private record noted that the Veteran had "some headaches, but they are much less it seems now."

In August 2013, the Veteran was afforded a VA headache examination.  He reported the Imitrex did not help his headaches, and he was started on Cymbalta two years ago, which works "better."  However, he reported he was not taking Cymbalta at the time of the examination.  He reported headaches that lasted for a few hours to a day.  The examiner noted they were not characteristic prostrating attacks of migraine headache or non-migraine headache pain.  The examination report did not indicate how frequently the headaches occurred.

The Veteran has not had an updated VA examination regarding the severity of his headaches since 2013, and the examination was inadequate because it did not list the frequency of his headaches.  Ongoing treatment records appear to show improvement of the Veteran's headache symptoms, but he reported continued headaches on his 2013 examination.  On remand, the Veteran should be scheduled for an updated VA headaches examination.  Ongoing VA treatment records should also be obtained.

TDIU

The Veteran currently meets the schedular requirements for entitlement to TDIU.  The question remains whether the Veteran is totally disabled due to his service-connected disabilities.  

The Veteran has submitted several formal VA 21-8940 forms.  Unfortunately, the forms contain conflicting information.  The April 2008 form notes that the Veteran last worked March 27, 2008, and that he was disabled due to his arthritis, sarcoidosis, chronic bronchitis and "nerve disorder."  He reported four prior employments; however, he did not provide the name and address of these employers (he only listed the city and state of the employment).  He indicated he worked in program management, and that he last worked in October 2007.  He listed that he completed four years of college, and that he had additional training in 2002 and 2007.

On his May 2010 form, the Veteran reported he was disabled from working due to sarcoidosis, and that he last worked April 2, 2010.  He provided the name of his prior employers and the city and state where they were located.  Notably, he reported he was working full time, and earning $72,000 per month (assumedly per year) at the time he filed his 2008 claim for TDIU.  He reported he only completed high school, but that he had additional training in March and April 2010.  He also wrote that he had "graduate completion for Doctor of Public Administration, major in Human Resource Management, in July 2009.

On his March 2014 form, the Veteran reported that he was disabled from working due to sarcoidosis and migraine headaches.  He reported he last worked in April 2010; however, he reported that he was employed by the Social Security Administration from April 2010 to the present.  This appears to be an error, and the Veteran was reporting that he was receiving disability benefits from the Social Security Administration from April 2010.  He additionally noted he was in the North Carolina Division of Vocational Rehabilitation Services from January 2013 to the present.  Again, this could be an error, and the Veteran is reporting, not that he is employed, but that he is attending the vocational rehabilitation center.  However, given the Veteran's prior employment, it is possible that he is employed by a vocational rehabilitation service.  He reported he had a Bachelor's degree and that he was currently taking classes at the Fayetteville (handwriting is difficult) University.

On an August 2015 form, the Veteran reported he was a VA disability consultant from January to August 2015, but he indicated this was an unpaid position.  He reported he was a certified Federal Job Trainer and a Certified Veteran Peer Support Specialist, with training from 2014.

The May 2010 TDIU claim included information necessary to provide requests to employers via VA 21-4192.  However, the VA 21-4192 forms contained in the virtual record are all blank.  It is not clear if they were mailed and returned blank, or if there was insufficient evidence to mail the forms.  

The Board notes that in emails and correspondence with the VA the Veteran has referred to himself as a Dr. [redacted].

On remand, the Veteran's representative is requested to provide a VA 21-8940 claim for TDIU with the most accurate information regarding the Veteran's employment and education.  The form should contain the names and addresses of prior employers, so that VA 21-4192 forms can be requested of the prior employers.

Lastly, the RO should have a VA evaluator review the Veteran's claims file and provide an opinion regarding the Veteran's employability.  If individual examinations are necessary, they should be scheduled.

Manlicon issues

In a March 2009 rating decision, the RO denied entitlement to increased ratings for cervical and lumbar spine disabilities, ocular granulomatous uveitis, and entitlement to a rating in excess of 10 percent for headaches.  In July 2009, the Veteran provided a notice of disagreement with his cervical, lumbar, eye disorder and headache ratings.  Although the Veteran's increased rating for his headaches was addressed in a subsequent Statement of the Case (SOC), the Veteran did not receive an SOC for his remaining increased rating claims.

In a February 2014 rating decision, the RO denied increased ratings for sarcoidosis, xerosis of the skin, and cervical and lumbar spine disorders.  The RO additionally denied service connection for a left ankle disorder, and found that evidence had not been submitted to reopen claims for joint pain, sleep disorders, TBI, PTSD, chronic fatigue, hypertension, neurological disorders, sleep apnea and IBS.  In March 2014, the Veteran provided a timely notice of disagreement with the February 2014 rating decision.  The Veteran has not yet received an SOC for these issues.  

Accordingly, the Board is required to remand these issues to the RO for the issuance of a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the Statement of the Case, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC regarding the Veteran's claims to increased ratings for cervical and lumbar spine disabilities, ocular granulomatous uveitis from the March 2009 rating decision.  Issue and SOC regarding increased ratings for sarcoidosis, xerosis of the skin, and service connection for a left ankle disorder, and whether new and material evidence has been submitted to reopen claims for joint pain, sleep disorders, TBI, PTSD, chronic fatigue, hypertension, neurological disorders, sleep apnea and IBS.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

2.  Provide the Veteran VA Form 21-8940 and request he provide details regarding his employment history and education.  Inform him to provide the name and address of prior employers.  Suggest that the Veteran's representative be involved in the process of completing the VA Form 21-8940.  An appropriate period of time should be allowed for response.  

3.  VA Forms 21-4192 should be sent to the Veteran's reported prior employers.

4.  Ongoing VA treatment records should be included in the virtual record.

5.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's bilateral upper and lower radicular neuropathy.  The examiner should review the claims file in conjunction with the examination.

The examiner should indicate if it is possible to differentiate the symptoms attributable to the Veteran's radicular neuropathy from his diagnoses of carpal tunnel and symptomatic varicose veins/deep vein thrombosis.   If it is possible, the examiner should list the symptoms associated with the radicular neuropathy.  If it is not possible, the examiner should so state.

6.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's headaches.  The examiner should review the claims file in conjunction with the examination.  The examination report should indicate if the Veteran's headaches are characteristic prostrating attacks.

7.  Next, have a VA evaluator review the Veteran's virtual record to determine his employability.

The examiner is requested to provide describe any occupational impairment causes by the Veteran's service connected disabilities: sarcoidosis (30 percent), migraine (30 percent), xerosis of the skin (30 percent), lumbar disorder (20 percent), cervical disorder (20 percent), bilateral upper radicular neuropathy (20 percent each), left lower radicular neuropathy (20 percent), right lower radicular neuropathy (10 percent), tinnitus (10 percent), ocular granulomatous uveitis (0 percent), and left peroneal paralysis superficial (0 percent). 

If physical examinations are necessary, then they should be scheduled.

The examiner is requested to provide a complete rationale for any opinion expressed.  

8.  After the above is complete, readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) addressing the issues of entitlement to increased ratings for radicular neuropathy and migraine headaches, and entitlement to TDIU.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







